Title: To James Madison from William G. Latimer, 8 August 1808
From: Latimer, William G.
To: Madison, James



Sir,
Say Brook (Connecticut) Augst. 8th. 1808.

I have a Brother who was impressed on board one of his Britannic Majestys Ship calld. the Muros Archibald Duff Commander, and since that has been taken by the Ship getting ashore where she was taken by the Spaniards and people carried into the Havanna and put in the Moroe Castle.  I have this information from a Gentleman who saw the American Consul, and tells him there is no other way to get him clear than to write to your Excellency who will procure Documents for his relief.  The Englishmen were all exchanged, but my Brother being an Amercian was Kept on suspicion of entering Voluntarily.  The Consul further say’s that sooner done the better for he may be sent to another place, where it would be difficult to hear from him.  My Brother has been proved to be an American by a Capt. from New-London but all to no purpose.  My Brother John Latimer was Born in Norwich, County of New London and State of Connecticut, August fourth in the Year of Our Lord one thousand seven hundred and eighty Seven, Dark Complexion, Dark hair, and Black Eyes.  He has no Scars nor marks excepting one of his thumbs being jamed, by part of a Stone wall falling on him when a Small Boy.  You will be so good Sir as to write me on the receival of this what there is to be done and you will Sir Oblige your ever Obeidet. Humble Servant

Wm. Latimer Jr.

